Citation Nr: 0700368	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
sprained left knee and possible mild internal derangement or 
chronic synovitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi. The RO confirmed and continued a 
zero percent (noncompensable) evaluation for history of 
sprained left knee and possible mild internal derangement or 
chronic synovitis. 

The veteran presented testimony at a personal hearing in 
December 2002 at the RO before a Decision Review Officer 
(DRO). A copy of the hearing transcript was placed in the 
claims folder.

This case was previously before the Board and, in February 
2006, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDING OF FACT

The veteran's left knee disorder is manifested by subjective 
complaints with normal extension, and flexion ranging from 
130 degrees to 140 degrees, without instability, subluxation, 
or current x-ray evidence of arthritis.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of a left knee sprain and possible mild internal 
derangement or chronic synovitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.59 and Part 4, Codes 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2001, a rating 
decision in March 2002; and a statement of the case in May 
2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to the claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the schedule represent, as far as can be 
practically determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining the disability evaluation 
the VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2, which require the evaluation 
of the complete medical history of the veteran's condition.

Legal Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disabilities with injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. § 
4.14 (2006).

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The RO has assigned a non-compensable rating for the 
residuals of the veteran's sprained left knee under 
Diagnostic Code 5257.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, including recurrent subluxation or 
lateral instability.  When slight a rating of 10 percent is 
provided.  When moderate a rating of 20 percent is provided.  
When severe, a rating of 30 percent is warranted.

The left knee disorder may also be evaluated based on 
limitation of motion.

Degenerative arthritis (hypertrophic or osteoarthritis), when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved. When, however the 
limitation of the motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application, for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 38 
C.F.R. Part 4, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  The criteria for degenerative arthritis also apply 
to the rating of synovitis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5020.

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 30 
degrees is 20 percent.  Flexion limited to 45 degrees is 10 
percent.  Flexion greater than 45 degrees is noncompensable.  
38 C.F.R. Part 4, Diagnostic Code 5260.

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 30 
degrees is 40 percent.  Extension limited to 20 degrees is 30 
percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent. Extension 
limited to 5 degrees is zero percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 for 
instability of the knee and a veteran also has service 
connected arthritis with limitation of knee motion that at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, General Counsel stated that if the 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  See also VAOPGCPREC 9-98 
(August 14, 1998), 63 Fed. Reg. 56704 (1998).

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

Analysis

Here, the recent medical evidence obtained in connection with 
the current claim does not objectively show any left knee 
instability.  In fact VA examination in October 2001 
specifically noted no instability on medial and lateral 
stress testing of the left knee and VA examination in April 
2006 noted the veteran's left knee to be stable 
ligamentously.  Absent objective evidence of instability, a 
higher evaluation under Diagnostic Code 5257 is not warranted   

Furthermore, on VA examinations in October 2001 and April 
2006, the veteran's left knee showed no abnormality with 
essentially full range of motion from 0 to 130 degrees and 
from 0 to 140 degrees, respectively.  As such, despite the 
veteran's complaints of pain on the latter examination, there 
is no objective evidence of motion limitation such as to 
warrant assignment of even a 0 percent under Diagnostic Code 
5260 or 5261.

While the veteran has established service connection for a 
left knee disability classified as a history of a sprained 
left knee and possible mild internal derangement or chronic 
synovitis, the Board finds that an increased rating for the 
veteran's disability as synovitis is not warranted.  That 
disability is rated using the criteria for evaluating 
degenerative arthritis.  While degenerative arthritis 
requires x-ray evidence of arthritis, synovitis would require 
some finding of the disability.  The most recent examinations 
have not diagnosed synovitis.  Therefore, the Board finds 
that although the veteran's disability is classified to 
include possible chronic synovitis, no synovitis is currently 
shown.  Therefore, the Board finds that the veteran does not 
warrant a compensable rating pursuant to the criteria for 
evaluating synovitis.  Although there is possibly a 
noncompensable level of limitation of motion, when pain in 
considered, synovitis is not currently diagnosed and 
therefore the Board finds that application of the criteria 
for evaluating synovitis would be inappropriate.

After reviewing the record the Board finds the criteria for a 
compensable rating based on limitation of motion, 
instability, or subluxation have not been met.  There is no 
current evidence of arthritis.  X-rays are within normal 
limits.  Accordingly, a compensable rating is not warranted.

The Board has considered the degree of functional impairment 
caused by left knee pain as set forth in the Deluca case.  
However in view of the lack of severity of the veteran's 
complaints, the range of motion findings, and the veteran's 
examiner's comments in April 2006 to the effect that he could 
detect no objective evidence of weakness, incoordination, 
fatigue or lack of endurance, the Board finds that a higher 
rating is not warranted.  The evidence is not equipoise as to 
warrant the application of the benefit of the doubt doctrine.  
38 C.F.R. § 4.3 (2006).  The 0 percent rating is the highest 
rating warranted during the appeal period.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, 
though, the Board believes the regular schedular standards 
adequately describe and provide for the veteran's disability 
level.  There is no evidence he has ever been frequently 
hospitalized for treatment of his left knee.  Neither does 
the record reflect marked interference with his employment.  
He has submitted no evidence of excessive time off from work 
due to this disability or of concessions made by his employer 
because of it. There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating. See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).


ORDER

An increased (compensable) evaluation for a sprained left 
knee and possible mild internal derangement or chronic 
synovitis is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


